Opinion issued August 12, 2005











In The
Court of Appeals
For The
First District of Texas




NO. 01-05-00525-CV




MEMBERS CHOICE CREDIT UNION, Appellant

V.

BAKENHUS ELECTRIC COMPANY, INC., Appellee




On Appeal from the 151st District Court
Harris County, Texas
Trial Court Cause No. 2000-13723A




MEMORANDUM  OPINION

          The Court today considered the parties’ “Joint Motion to Dismiss,” in which
they request that we vacate the trial court’s final judgment without regard to the
merits and dismiss the case, with appellate costs to be assessed to appellant, pursuant
to their settlement agreement.  See Tex. R. App. P. 42.1(a)(2)(A); id. 42.1(d); see also
Tex. R. App. P. 43.2(e).  The motion is granted as follows:
          A.      The trial court’s judgment is vacated without regard to the
merits.  See Tex. R. App. P. 42.1(a)(2)(A); see also Tex. R.
App. P. 43.2(d).
 
          B.      The appeal is dismissed.  See id.
 
          C.      All other pending motions are overruled as moot.
 
          D.      The Clerk of this Court is directed to issue mandate 10
days after the date of this opinion.  Tex. R. App. P. 18.1.
 
          E.      Appellant shall pay all costs incurred by reason of this
appeal.  Tex. R. App. P. 42.1(d).

                                                   PER CURIAM
Panel Consists of Justices Taft, Alcala, and Higley.